     Case Case
          2:20-cr-00193-KJD-BNW
               2:20-cr-00193-KJD-BNW
                                 *SEALED*
                                      Document
                                          Document
                                               14 Filed
                                                   13 09/03/20
                                                        Filed 09/02/20
                                                                  Page Page
                                                                       1 of 31 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6378
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00193-KJD-BNW -00059-
                                                    VCF0000-XXX
10                  Plaintiff,                       Motion to Unseal Case

11          v.

12   RAYMUNDO MORALES-JUSTO,
      aka RAYMUNDO MORALESJUSTO,
13    aka RAYMUNDO MORALES-JUSATO,
      aka RAYMUNDO MORALES,
14    aka RAYMUNDO JUSTO-MORALES,
      aka OMAR MORALES-JUSTO,
15    aka OMAR MORALES,
      aka OMAR SOLANO-BELLO,
16    aka OMAR BELLO,
      aka OMAR BELLO-SOLANO,
17    aka OMAR BELLO-SOLANDO,
      aka MANUEL OMAR GONZALEZ-
18        HERNANDEZ,
      aka OMAR GONZALEZ-HERNANDEZ,
19    aka PRUDENCIO MORALES,

20                 Defendant.

21

22          The United States of America, by and through its attorneys, Nicholas Trutanich,

23   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

24   for entry of the proposed Order unsealing the above-captioned case.

25

26
     Case Case
          2:20-cr-00193-KJD-BNW
               2:20-cr-00193-KJD-BNW
                                 *SEALED*
                                      Document
                                          Document
                                               14 Filed
                                                   13 09/03/20
                                                        Filed 09/02/20
                                                                  Page Page
                                                                       2 of 32 of 3



1              In support of its motion, the Government states:

2       1. On or about May 14, 2020, a Complaint was filed with the Court, charging Mr.

3    Morales-Justo with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found in the

4    United States. See ECF No. 1, 2:20-mj-00402-NJK.

5       2. Mr. Morales-Justo made an initial appearance before the Court on or about May 18,

6    2020, and was ordered detained pending trial. Id. at ECF Nos. 4, 10. Mr. Morales-Justo

7    remains detained by the U.S. Marshals Service.

8       3. Mr. Morales-Justo has signed a plea agreement with the United States, and this

9    Court has set a change of plea hearing for September 15, 2020. This case was not sealed

10   when before the Magistrate Court, but when set before this Court, it was designated as

11   sealed.

12      4. Therefore, the United States moves this Court to unseal the above-captioned case, in

13   that keeping it sealed is not necessary.

14             DATED this 2nd day of September, 2020.

15                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
16

17                                                       //s//
                                                  ______________________________
18                                                JARED L. GRIMMER
                                                  Assistant United States Attorney
19

20

21

22

23

24

25
                                                     2
26
     Case Case
          2:20-cr-00193-KJD-BNW
               2:20-cr-00193-KJD-BNW
                                 *SEALED*
                                      Document
                                          Document
                                               14 Filed
                                                   13 09/03/20
                                                        Filed 09/02/20
                                                                  Page Page
                                                                       3 of 33 of 3



1
                             UNITED STATES DISTRICT COURT
2
                                  DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00193-KJD-BNW ---
4
                    Plaintiff,                     Order Unsealing Case
5
            v.                                     (Proposed)
6
     RAYMUNDO MORALES-JUSTO,
7     aka RAYMUNDO MORALESJUSTO,
      aka RAYMUNDO MORALES-JUSATO,
8     aka RAYMUNDO MORALES,
      aka RAYMUNDO JUSTO-MORALES,
9     aka OMAR MORALES-JUSTO,
      aka OMAR MORALES,
10    aka OMAR SOLANO-BELLO,
      aka OMAR BELLO,
11    aka OMAR BELLO-SOLANO,
      aka OMAR BELLO-SOLANDO,
12    aka MANUEL OMAR GONZALEZ-
          HERNANDEZ,
13    aka OMAR GONZALEZ-HERNANDEZ,
      aka PRUDENCIO MORALES,
14
                           Defendant.
15

16

17          Upon consideration and review of the Government’s motion:

18          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

19   v. Raymundo Morales-Justo, is unsealed.

20                     3rd
            DATED this ____ day of September, 2020.

21                                                 By the Court:

22
                                                   ____________________________
23                                                 Honorable  Kent J. Dawson
                                                   Hon. Brenda   Weksler
                                                   United States District
                                                   U.S. Magistrate Judge  Judge
24

25
                                               3
26
